 

Exhibit 10.14

AMENDED AND RESTATED

PJT PARTNERS INC. BONUS DEFERRAL PLAN

(Effective February 21, 2017)

Purpose

This Amended and Restated PJT Partners Inc. Bonus Deferral Plan (the “Plan”)
represents a deferred compensation plan for certain eligible employees and
partners of PJT Partners Inc. (“PJT Partners”) and certain of its affiliates in
order to provide such individuals with pre-tax deferred incentive compensation
awards and thereby enhance the alignment of interests between such individuals
and the Company and its affiliates.  This Plan governs Annual Bonuses (as
defined below) earned in respect of 2016 and subsequent calendar years.  This
Plan operates as a sub-plan to the PJT Partners Inc. 2015 Omnibus Incentive Plan
and, accordingly, any Common Shares (as defined below) or equity-based awards
thereon issued pursuant to this Plan will be deemed as issued under the share
reserve established under the PJT Partners Inc. 2015 Omnibus Incentive Plan.

ARTICLE I.
DEFINITIONS

As used herein, the following terms have the meanings set forth below.

“Affiliated Employer” means, except as provided under Section 409A of the Code
and the regulations promulgated thereunder, any company or other entity that is
related to the Company as a member of a controlled group of corporations in
accordance with Section 414(b) of the Code or as a trade or business under
common control in accordance with Section 414(c) of the Code.

“Annual Bonus” means the annual bonus awarded to a Participant with respect to a
given Fiscal Year under the applicable annual bonus plan, program, agreement or
other arrangement (as designated by the Plan Administrator in its sole
discretion); provided that a Participant’s Annual Bonus for purposes of this
Plan shall exclude any bonus or other amount, the payment of which has been
guaranteed or promised to the Participant at any time prior to the Annual Bonus
Notification Date pursuant to any agreement, plan, program or other arrangement
between the Participant and the Company (a “Guaranteed Bonus”) unless the
document evidencing the Guaranteed Bonus expressly provides for the deferral of
all or a specified portion of such Guaranteed Bonus, in which case such deferral
will occur pursuant to the terms and conditions set forth in such document.
Notwithstanding the foregoing, if the Plan Administrator determines that the
deferral under the Plan of a Participant’s Guaranteed Bonus likely would result
in the imposition of tax or penalties under Section 409A of the Code, the
Participant’s Annual Bonus shall exclude such Guaranteed Bonus.

“Annual Bonus Notification Date” means the date on which the Company notifies a
Participant of the amount of such Participant’s Annual Bonus (if any) for the
relevant Fiscal Year.

 

--------------------------------------------------------------------------------

 

“Board” means the board of directors of PJT Partners.

“Bonus Deferral Amount” has the meaning set forth in Section 3.01(a).

“Cause,” with respect to a Participant, has the meaning set forth in the
Employment Agreement to which such Participant is a party.

“Change in Control” means, with respect to the Company, a “Change in Control” as
defined under the Equity Incentive Plan, to the extent that such event also
constitutes a “change of control” within the meaning of Section 409A of the Code
and the regulations and Internal Revenue Service guidance promulgated
thereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” means the publicly-traded shares of Class A Common Stock of PJT
Partners which are available for issuance under the Equity Incentive Plan.

“Company” means PJT Partners and each Participating Employer (individually or
collectively as the context requires).

“Competitive Activity” means a Participant’s engagement in any activity that
would constitute a violation of any non-competition covenants to which the
Participant is subject under the Participant’s Employment Agreement, determined
without regard to the actual duration of such non-competition covenants pursuant
to the Employment Agreement.

“Deferral Award” means such number of Common Shares, RSUs or other equity-based
awards denominated in Common Shares calculated in accordance with Section
3.01(b).

“Delivery Date” shall mean the date upon which Common Shares (or, if applicable,
cash or other securities) are delivered with respect to any Deferral Award, as
set forth in Section 5.01.

“Disability” has the meaning as provided under Section 409A(a)(2)(C)(i) of the
Code.

“Employment” means (i) a Participant’s employment if the Participant is an
employee of PJT Partners or any Affiliated Employer or (ii) a Participant’s
services as a partner of PJT Partners or any Affiliated Employer if the
Participant is a partner.

“Employment Agreement” means, with respect to a Participant, the Contracting
Employment Agreement (including all schedules and exhibits thereto) or, with
respect to a Participant who is a partner, the Partner Agreement (including all
schedules and exhibits thereto), as applicable, to which such Participant is a
party.

“Equity Incentive Plan” means the PJT Partners Inc. 2015 Omnibus Incentive Plan
or such other plan as the Plan Administrator may designate in its sole
discretion.

 

--------------------------------------------------------------------------------

 

“Fair Market Value” shall have the meaning given to such term in the Equity
Incentive Plan; provided that, with respect to a security other than Common
Shares, if the fair market value of such security cannot reasonably be
determined pursuant to the foregoing definition, the Fair Market Value of such
security shall be the value thereof as determined pursuant to a valuation made
by the Plan Administrator in good faith and based upon a reasonable valuation
method.

“Fiscal Year” means the fiscal year of PJT Partners.

“Grant Date” has the meaning set forth in Section 3.01(b).

“Participant” means a participant selected by the Plan Administrator in
accordance with Section 2.01 hereof.

“Participating Employer” means PJT Partners and each Affiliated Employer (or
division or unit of an Affiliated Employer) that is designated as a
“Participating Employer” by the Plan Administrator and which adopts this Plan.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust, joint venture or enterprise or a
governmental agency or political subdivision thereof.

“Plan Account” has the meaning given to such term in Section 3.01(b).

“Plan Administrator” means the Compensation Committee of the Board, or such
other person or persons as the Board may appoint for such purpose from time to
time. Additionally, the Plan Administrator may delegate its authority under the
Plan to any employee or group of employees of PJT Partners or an Affiliate
Employer; provided that (i) such delegation is consistent with applicable law
and guidelines established by the Board from time to time and (ii)
determinations made pursuant to Article VII hereof may be made only by the Plan
Administrator.

“Retirement” means a Participant’s Separation from Service (whether voluntary or
involuntary) after (i) the Participant has reached age sixty-five (65) and has
at least five (5) full years of service with the Company and Blackstone or (ii)
(A) the Participant’s age plus years of service with the Company and Blackstone
totals at least sixty-five (65), (B) the Participant has reached age fifty-five
(55) and (C) the Participant has had a minimum of five (5) years of service the
Company and Blackstone.

“RSUs” means restricted stock units on Common Shares.

“Separation from Service” means a Participant’s “separation from service” with
the Company within the meaning of Section 409A of the Code and the regulations
thereunder.

“Vesting Date” has the meaning set forth in Sections 4.01(b).

“Vesting Period” has the meaning set forth in Section 4.01(b).

 

--------------------------------------------------------------------------------

 

ARTICLE II.
PLAN PARTICIPATION

2.01.Plan Participation. Each Fiscal Year, on or prior to the Annual Bonus
Notification Date for such Fiscal Year, the Plan Administrator, in its sole
discretion, will select Participants from among the employees and partners of
the Participating Employers and will notify such individuals that they have been
selected to participate in the Plan for such Fiscal Year.  The Plan
Administrator may, in its sole discretion, establish different rules and/or
sub-plans under the Plan (x) with respect to Participants based outside of the
United States and Participants who are employees of, or other service providers
for, a “nonqualified entity” within the meaning of Section 457A of the Code, in
each case, in a manner intended to address tax, administrative and securities
law considerations with respect to the Company and such Participants or (y) on
such terms as are approved by the Plan Administrator and communicated to the
applicable Participants prior to or coincident with the Annual Bonus
Notification Date. Such alternate rules and/or sub-plans may include, without
limitation, different treatment with respect to timing of vesting and delivery
of Common Shares (or, if applicable, cash or other securities) under the Plan
and may be set forth in Schedules to be attached hereto from time to time.

ARTICLE III.
DEFERRALS

3.01.Bonus Award Deferrals.

(a)With respect to a given Fiscal Year commencing with the Fiscal Year ending
December 31, 2016, and for each Participant selected to participate in the Plan
in accordance with Section 2.01 hereof, a portion of the Annual Bonus (excluding
any portion thereof that is being separately deferred pursuant to this Plan or
any other agreement, plan, program or other arrangement between the Participant
and the Company) for the Fiscal Year shall be deferred (his or her “Bonus
Deferral Amount”) in accordance with the following table (or such other table
that may be adopted by the Plan Administrator prior to or coincident with the
Annual Bonus Notification Date):

Portion of Annual Bonus

 

Marginal Deferral Rate Applicable to Such Portion

 

Effective Deferral Rate for Entire Annual Bonus*

$0 - 100,000

 

0.0%

 

0.0%

$100,001 - 200,000

 

15.0%

 

7.5%

$200,001 - 500,000

 

20.0%

 

15.0%

$500,001 - 750,000

 

30.0%

 

20.0%

$750,001 - 1,250,000

 

40.0%

 

28.0%

$1,250,001 - 2,000,000

 

45.0%

 

34.4%

$2,000,001 - 3,000,000

 

50.0%

 

39.6%

$3,000,001 - 4,000,000

 

55.0%

 

43.4%

$4,000,001 - 5,000,000

 

60.0%

 

46.8%

$5,000,000 +

 

65.0%

 

52.8%

 

 

--------------------------------------------------------------------------------

 

* Effective Deferral Rates are shown for illustrative purposes only and are
based on an Annual Bonus equal to the maximum amount in the range shown in the
far left column (which is assumed to be $7,500,000 for the last range shown).

For purposes of determining the Bonus Deferral Amount pursuant to the above
table, a Participant’s total annual incentive compensation shall be taken into
account, although the Bonus Deferral Amount shall only reduce (but not below
zero) the amount of the Annual Bonus otherwise payable in cash on a current
basis.

Notwithstanding the foregoing: (i) if a Participant’s Annual Bonus includes a
Guaranteed Bonus, such Participant’s Bonus Deferral Amount shall be equal to (x)
the portion of the Guaranteed Bonus which the document evidencing the Guaranteed
Bonus states will be deferred, plus (y) a portion of the amount (if any) by
which the Participant’s Annual Bonus exceeds his or her Guaranteed Bonus,
determined pursuant to the table above and (ii) the Company reserves the right
to change the method by which a Participant’s Bonus Deferral Amount will be
calculated with respect to any Annual Bonus by notifying the Participant in
writing in advance of the Annual Bonus Notification Date for such Annual Bonus.
Deferral of each Participant’s Bonus Deferral Amount for the relevant Fiscal
Year shall be automatic and mandatory. The excess of the Participant’s Annual
Bonus for the relevant Fiscal Year over his or her Bonus Deferral Amount for
such Fiscal Year shall be paid to the Participant on such date and in the same
manner as such Participant’s Annual Bonus would have been paid to him or her if
he or she was not a Participant in the Plan with respect to such Fiscal Year.

(b)Subject to subsection (c) below, the number of Common Shares underlying a
Deferral Award shall be calculated by dividing (x) such Participant’s entire
Bonus Deferral Amount for the Fiscal Year by (y) the average closing prices of a
Common Share over the five trading days immediately prior to and the five
trading days immediately following (in each case, as reported on the national
exchange on which the Common Shares are listed on such date) the date that PJT
Partners first publicly issues its earnings release for the corresponding Fiscal
Year (the final such trading day being the “Grant Date”).  The resulting number
of Common Shares shall be rounded up to the nearest whole number and granted
under the Deferral Award on the Grant Date.  The Company will keep on its books
and records an account for each Participant (his or her “Plan Account”), in
which the Company will record the number of Common Shares underlying the
Deferral Award awarded to such Participant.

(c)Notwithstanding anything to the contrary contained in this Plan, no later
than the Annual Bonus Notification Date, the Plan Administrator, in its sole
discretion, may designate any portion of the Bonus Deferral Amount to be awarded
in the form of cash subject to repayment in certain circumstances (and not as
part of a Deferral Award).  If any portion of the Bonus Deferral Amount is so
designated, (i) the calculation of Common Shares underlying the Deferral Award
in subsection (b) above shall be recalculated proportionally and (ii) such cash
portion shall be paid to the Participant no later than March 15 of the year
following the year in which the Annual Bonus Notification Date occurs.

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV.
VESTING

4.01.Vesting.

(a)Deferral Award. Subject to Article VI and Article VII, and except as
otherwise provided in Sections 6.01(b), 6.01(e), 6.01(f) and 6.01(g), one-third
of the Common Shares underlying the Deferral Award granted to a Participant in
respect of a given Fiscal Year will vest (but will only be deliverable pursuant
to Article V) on the March 1 that immediately follows the end of each of the
first, second and third Fiscal Years after the Fiscal Year to which the relevant
Annual Bonus relates, subject to the Participant remaining continuously Employed
with the Company through the applicable Vesting Date (or on such other vesting
schedule selected by the Plan Administrator and communicated to the Participant
prior to or coincident with the Annual Bonus Notification Date or as otherwise
set forth in prior versions of this Plan). For the avoidance of doubt, the
Common Shares underlying Deferral Award shall not be eligible for partial-year
vesting.

(b)Vesting Date; Vesting Period. For purposes of this Plan, and except as
otherwise provided in Sections 6.01(b), 6.01(e), 6.01(f) and 6.01(g), the date
upon which all or a portion of a Participant’s Deferral Award vests in
accordance with the provisions of this Section 4.01 shall be referred to as the
“Vesting Date” for such portion of the Deferral Award. The period between the
grant date of a Deferral Award and the Vesting Date on which such Deferral Award
vests in accordance with the provisions hereof shall be referred to as the
“Vesting Period.”

ARTICLE V.
DELIVERY OF SHARES

5.01.Delivery Generally. The Common Shares (or, if applicable, cash or other
securities) underlying the Deferral Award shall generally be delivered to
Participants as set forth below:

(a)Delivery Date. The “Delivery Date” for each Common Share underlying a
Deferral Award shall be the Vesting Date applicable to such Deferral Award,
subject to the discretion and limitation set forth in Section 5.02.

(b)Form of Delivery. On the applicable Delivery Date, or as soon as reasonably
practicable after such Delivery Date (but in no event more than ten (10)
business days after such Delivery Date, subject to the discretion and limitation
set forth in Section 5.02), the Company shall issue to the Participant, in full
settlement of the Company’s obligations with respect to the deliverable portion
of the Participant’s Deferral Award, unless otherwise provided in a service
agreement between the Participant and PJT Partners or any of its affiliates, (i)
the number of Common Shares subject to such Deferral Award or (ii) an amount in
cash or other securities, including a number of interests in PJT Partners
Holdings LP, with equivalent value to the closing price of such underlying
number of Common Shares as of the trading day immediately prior to the date of
such payment (as reported on the national exchange on which the Common Shares
are listed on each such date), or a combination of (i) and/or(ii), as determined
by the Plan Administrator.

 

--------------------------------------------------------------------------------

 

5.02.Issuance of Common Shares. The issuance of any Common Shares to a
Participant pursuant to the Plan shall be effectuated by recording the
Participant’s ownership of such Common Shares in a book-entry or similar system
utilized by the Company as soon as practicable following the Delivery Date
applicable thereto. Any Common Shares issued to a Participant hereunder will be
held in an account administered by the Company’s equity plan administrator or
such other account as the Plan Administrator may determine in its discretion. No
Participant shall have any rights as an owner with respect to any Common Shares
under the Plan prior to the date on which the Participant becomes entitled to
delivery of such Common Shares in accordance with Section 5.01. The Plan
Administrator may, in its sole discretion, cause the Company to defer the
delivery of any Common Shares (or, if applicable, cash or other securities)
pursuant to this Plan as the Plan Administrator deems reasonably necessary to
ensure compliance under federal or state securities laws, the Company’s insider
trading policy or a Company-imposed “blackout period”; provided, that, such
delivery shall be made at the earliest date at which the Plan Administrator
reasonably anticipates would not result in such noncompliance and in no event
later than the last day of the calendar year in which the applicable Vesting
Date occurs.

5.03.Taxes and Withholding. As a condition to any payment or distribution
pursuant to this Plan, the Company may require a Participant to pay such sum to
the Company as may be necessary to discharge the Company’s obligations with
respect to any taxes, assessments or other governmental charges, whether of the
United States or any other jurisdiction, which the Company reasonably expects
will be imposed as a result of such payment or distribution. In the discretion
of the Company, the Company may deduct or withhold such sum from such payment or
distribution (including by deduction or withholding of Common Shares (or, if
applicable, other securities), provided that the amount the Company deducts or
withholds shall not (unless otherwise determined by the Plan Administrator)
exceed the Company’s minimum statutory withholding obligations. Alternatively,
the Company may elect to satisfy the tax withholding obligations by advancing
and remitting its own funds on behalf of the Participant to the applicable tax
authorities, in which case the Participant shall be required to repay such
amounts to the Company within 5 days of such remittance, together with interest
thereon based on the Company’s cost of funds as determined by PJT Partners
Treasury from time to time. In the event that the Company plans to advance a tax
withholding remittance on behalf of the Participant as described in the
preceding sentence, the Company shall provide the Participant with reasonable
advance notice to permit the Participant to remit the required funds in cash to
the Company prior to the required withholding date and thereby avoid the need to
have the Company advance its own funds to the tax authorities.

5.04.Liability for Payment. Each Participating Employer shall be liable for the
amount of any distribution or payment owed to a Participant pursuant to Section
5.01 who is Employed by such Participating Employer during the relevant Vesting
Period; provided, however, that in the event that a Participant is Employed by
more than one Participating Employer during the relevant Vesting Period, each
Participating Employer shall be liable for its allocable portion of such
distribution or payment.

 

--------------------------------------------------------------------------------

 

ARTICLE VI.
TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL

6.01.Termination of Employment. In the event that a Participant’s Employment
with the Company is terminated, or a Change in Control occurs, in either case
prior to the Vesting Date or Delivery Date that would otherwise apply to any
portion of such Participant’s Deferral Award, vesting and delivery (if any) of
the Deferral Award shall be governed by this Section 6.01.

(a)Termination by the Company For Cause. Upon termination of a Participant’s
Employment by the Company for Cause, all portions of such Participant’s Deferral
Award (vested and unvested) shall be forfeited without any payment.

(b)Termination by the Company Without Cause. Upon termination of a Participant’s
Employment with the Company without Cause at such time as the Participant does
not qualify for Retirement, such Participant’s unvested portion of the Deferral
Award shall immediately vest (in which case, the date of the Participant’s
termination without Cause shall be referred to as the “Vesting Date” for such
portion of the Deferral Award) and be delivered to the Participant in accordance
with Article V.

(c)Resignation. In the event that a Participant resigns from the Company, such
Participant’s unvested portion of the Deferral Award shall be forfeited without
payment.

(d)Retirement. In the event of a Participant’s Retirement from the Company, all
of such Participant’s unvested portion of the Deferral Award shall continue to
vest in accordance with Article IV, and shall continue to be delivered to the
Participant in accordance with Article V, as though the Participant remained
continuously Employed with the Company through the end of the Vesting Period;
provided that if, following a termination of his or her Employment with the
Company as described in this Section 6.01(d), such Participant breaches any
applicable provision of the Employment Agreement to which the Participant is a
party or otherwise engages in any Competitive Activity, such Participant’s
portion of the Deferral Award which remains undelivered as of the date of such
violation or engagement in Competitive Activity, as determined by the Plan
Administrator in its sole discretion, will be forfeited without payment.  As a
pre-condition to a Participant’s right to continued vesting following
Retirement, the Plan Administrator may require the Participant to certify in
writing prior to each scheduled Vesting Date that the Participant has not
breached any applicable provisions of the Participant’s Employment Agreement or
otherwise engaged in any Competitive Activity.

(e)Disability. In the event that a Participant’s Employment with the Company is
terminated due to the Participant’s Disability, such Participant’s unvested
portion of the Deferral Award shall immediately vest (in which case, the date of
the Participant’s termination due to Disability shall be referred to as the
“Vesting Date” for such portion of the Deferral Award) and be delivered to the
Participant in accordance with Article V.

(f)Death. In the event of a Participant’s death during his or her Employment
with the Company, or during the period following termination of Employment in
which any portion of his or her Deferral Award remains subject to vesting
pursuant to this Section 6.01,

 

--------------------------------------------------------------------------------

 

such Participant’s portion of the Deferral Award which remains unvested as of
(and have not been forfeited prior to) the date of the Participant’s death shall
immediately vest and, together with any previously vested but undelivered
portions of the Deferral Award, become deliverable to the Participant’s estate
as of the date of the Participant’s death (in which case, the date of the
Participant’s death shall be referred to as the “Vesting Date” for such portion
of the Deferral Award).

(g)Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, such Participant’s portion of the Deferral Award
which remains unvested as of the date of such Change in Control shall
immediately vest and become deliverable as of the date of such Change in Control
(in which case, the date of such Change in Control shall be referred to as the
“Vesting Date” for such portion of the Deferral Award).

(h)Section 409A; Separation from Service. References in this Section 6.01 to a
Participant’s termination of Employment shall refer to the date upon which the
Participant has a Separation from Service.

6.02.Nontransferability. No benefit under the Plan shall be subject in any
manner to alienation, sale, transfer, assignment, pledge or encumbrance, other
than by will or the laws of descent and distribution. Any attempt to violate the
foregoing prohibition shall be void; provided, however, that a Participant may
transfer or assign any vested interest hereunder in connection with estate
planning and administration with the express written consent of the Plan
Administrator.

ARTICLE VII.

CANCELLATION AND FORFEITURE

7.01.Cancellation and Forfeiture Events.  Notwithstanding anything to the
contrary in this Plan, if at any time before an applicable Vesting Date, the
Plan Administrator has determined, in its sole and absolute discretion, that any
of the following events has occurred, the Company is authorized to cancel (and
the Participant would forfeit) an appropriate portion of the then unvested
portion of the Participant’s Deferral Award and any rights to dividend
equivalents thereon:

(a)misconduct by the Participant in taking actions, or failing to take actions,
that result in, or reasonably could be expected to result in, material detriment
to the Company or its business activities, including without limitation
financial or reputational harm to the Company or its business activities;

(b)fraud, material misrepresentation or other dishonest acts by the Participant
which resulted in a determination by the Plan Administrator of an amount of such
Participant’s Annual Bonus that was greater than the amount the Participant
would have otherwise been entitled to but for such fraud, material
misrepresentation or other dishonest act;

(c)the Participant’s gross negligence in, or other impropriety related to
(including any failure to monitor or discharge supervisory or managerial
responsibilities), failing to timely and reasonably identify, raise or assess
issues and/or concerns with respect to risks material to the Company or its
business activities; or

 

--------------------------------------------------------------------------------

 

(d)following the termination of the Participant’s Employment, the Company
determines that such Participant’s Employment could have been terminated by the
Company for Cause.

7.02.No Limitation on Other Remedies.  Nothing in this Article VII shall limit
or restrict the Company from seeking repayment of any vested portions of a Bonus
Deferral Amount already distributed to a Participant, pursuant to any applicable
clawback requirements imposed under applicable laws, rules and
regulations.  Accordingly, Section 7.01 shall (i) be in addition to the
requirements of Section 304 of the Sarbanes-Oxley Act of 2002 that are
applicable to the Company’s Chief Executive Officer and Chief Financial Officer
and (ii) otherwise be deemed automatically amended to include the requirements
of Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
as it may be amended from time to time, and any related rules or regulations
promulgated by the Securities Exchange Commission or the New York Stock
Exchange.

ARTICLE VIII.
ADMINISTRATION

8.01.Plan Administrator. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations and to
determine all questions arising in the administration of the Plan, including
without limitation the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan by the Plan Administrator shall be final and binding on all
persons.

8.02.Indemnification. The Plan Administrator shall not be liable to any
Participant for any action or determination. The Plan Administrator shall be
indemnified by the Company against any liabilities, costs, and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by him or
her as a result of actions taken or not taken in connection with the Plan.

ARTICLE IX.
AMENDMENTS AND TERMINATION

9.01.Modification; Termination. The Plan Administrator may alter, amend, modify,
suspend or terminate the Plan at any time in its sole discretion, to the extent
permitted by Section 409A of the Code. No further deferrals will occur under the
Plan after the effective date of any such suspension or termination. Following
any such termination, the Participant’s Deferral Award will continue to vest and
be delivered, or be forfeited, as otherwise provided herein. Notwithstanding the
foregoing, no alteration, amendment or modification of the Plan shall adversely
affect the rights of the Participant in any amounts or shares accrued by or
credited to such Participant prior to such action without the Participant’s
written consent unless the Plan Administrator determines, in its sole
discretion, that such alternation, modification or amendment is necessary for
the Plan to comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

 

--------------------------------------------------------------------------------

 

9.02.Required Delay. Notwithstanding any provision to the contrary, if pursuant
to the provisions of Section 409A of the Code any distribution or payment is
required to be delayed as a result of a Participant being deemed to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then any such distributions or payments under the Plan shall not be
made or provided prior to the earlier of (A) the expiration of the six month
period measured from the date of the Participant’s Separation from Service or
(B) the date of the Participant’s death. Upon the expiration of such period, or
the date of such Participant’s death, as applicable, all distributions or
payments under the Plan delayed pursuant to this Section 9.02 shall be delivered
or paid to the Participant (or the Participant’s estate, as applicable) in a
lump sum, and any remaining distributions or payments due under the Plan shall
be paid or delivered in accordance with the normal Delivery Dates specified for
such distributions or payments herein.

ARTICLE X.
GENERAL PROVISIONS

10.01.Unfunded Status of the Plan. The Plan is unfunded. A Participant’s rights
under the Plan (if any) shall represent at all times an unfunded and unsecured
contractual obligation of each Participating Employer that Employed Participant
during the Vesting Periods and through the Delivery Dates applicable to such
Participant’s Deferral Award. Each Participant and his or her estate and/or
beneficiaries (if any) will be unsecured creditors of each Participating
Employer with which such Participant is or was Employed with respect to any
obligations owed to such Participant, estate and/or beneficiaries under the
Plan. Amounts deliverable or payable under the Plan will be satisfied solely out
of the general assets of the applicable Participating Employer subject to the
claims of its creditors. None of a Participant, his or her estate, his or her
beneficiaries (if any) nor any other person shall have any right to receive any
payment or distribution under the Plan except as, and to the extent, expressly
provided in the Plan. No Participating Employer will segregate any funds or
assets to provide for any payment or distribution under the Plan or issue any
notes or security for any such distribution or payment. Any reserve or other
asset that a Participating Employer may establish or acquire to assure itself of
the funds to provide distributions or payments required under the Plan shall not
serve in any way as security to any Participant or the estate or beneficiary of
a Participant for the performance of the Participating Employer under the Plan.

10.02.No Right to Continued Employment. Neither the Plan nor any action taken or
omitted to be taken pursuant to or in connection with the Plan shall be deemed
to (i) create or confer on a Participant any right to be retained in the employ
of the Company, (ii) interfere with or to limit in any way the Company’s right
to terminate the Employment of a Participant at any time, (iii) confer on a
Participant any right or entitlement to compensation in any specific amount for
any future Fiscal Year or (iv) affect, supersede, amend or change the Employment
Agreement (or any other agreement between the Participant and the Company). In
addition, selection of an individual as a Participant for a given Fiscal Year
shall not be deemed to create or confer on the Participant any right to
participate in the Plan, or in any similar plan or program that may be
established by the Company, in respect of any future Fiscal Year.

10.03.No Shareholder or Ownership Rights Prior to Delivery of Shares; Dividend
Equivalent Payments.

 

--------------------------------------------------------------------------------

 

(a)Except as set forth in Section 10.03(b), Participants shall not have voting,
dividend, cash distribution or any other rights as a holder of Common Shares
until the issuance or transfer thereof to the Participant. For the avoidance of
doubt,  a Deferral Award represents an unfunded and unsecured right to receive
Common Shares (or, if applicable, cash or other securities) on an applicable
Delivery Date and, until such Delivery Date, the Participant shall have no
ownership rights with respect to the Common Shares, cash or other securities
underlying such Participant’s Deferral Award; provided that Participants shall
be entitled to dividend equivalents in accordance with Section 10.03(b).

(b)With respect to any Deferral Awards made in the form of RSUs, whenever any
per share dividend or distribution is paid by PJT Partners on Common Shares
during the period between the grant date of the Deferral Award and the date that
the underlying RSUs are settled, on the date that such dividend or distribution
is paid, PJT Partners shall credit to the Participant a number of additional
RSUs equal to the quotient obtained by dividing (i) the product of the total
number of the Participant’s outstanding RSUs (including any RSUs that have been
previously credited to the Participant hereunder) as of the date thereof and the
per share amount of such dividend or distribution by (ii) the Fair Market Value
of one Common Share on the date such dividend or distribution is paid by PJT
Partners, rounded down to the nearest whole share.  The additional RSUs so
credited shall be or become vested to the same extent as the RSUs that resulted
in the crediting of such additional RSUs, with respect to each vesting tranche
of RSUs.  A Participant’s right to receive such dividend equivalent payments
with respect to Deferral Award shall cease upon the forfeiture or settlement of
such Deferral Award.

10.04.Right to Offset. The Company shall have the right to deduct from amounts
owed to a Participant under the Plan the amount of any deficit, debt or other
liability or obligation of any kind which the Participant may at that time have
with respect to the Company; provided, however, that no such right to deduct or
offset shall arise or otherwise be deemed to arise until the date upon which
Common Shares (or, if applicable, cash or other securities) are deliverable or
payable hereunder and any such deduction or offset shall be implemented in a
manner intended to avoid subjecting the Participant to additional taxation under
Section 409A of the Code.

10.05.Successors. The obligations of the Company under this Plan shall be
binding upon the successors of the Company.

10.06.Governing Law. The Plan shall be subject to and construed in accordance
with the laws of the State of New York.

10.07.Arbitration; Venue. Any dispute, controversy or claim between any
Participant and the Company arising out of or concerning the provisions of this
Plan shall be finally resolved in accordance with the arbitration provisions
(and the jurisdiction, venue and similar provisions related thereto) of the
Employment Agreement to which such Participant is a party.

10.08.Construction. The headings in this Plan have been inserted for convenience
of reference only and are to be ignored in any construction of any provision
hereof. Use of one gender includes the other, and the singular and plural
include each other.

 

--------------------------------------------------------------------------------

 

10.09.Section 409A.   Notwithstanding any provision of the Plan to the contrary,
it is intended that the provisions of the Plan either be exempt from or comply
with the requirements of Section 409A of the Code and, accordingly, the Plan
shall be construed and administered in accordance with such intent to the
maximum extent permitted.  In furtherance thereof, reference is made to Section
6.01(h), Section 9.01 and Section 9.02 of the Plan.  

 

 